PARDEE, Circuit Judge
(after stating the facts as above). [1] Section 9 of the Panama Act (Act Aug. 24, 1912, c. 390, 37 Stat. 565 [Comp. St. 1913, § 10045]), conferring jurisdiction upon this court, is as follows :
“The Circuit Court of Appeals of the Fifth Circuit of the United States shall have jurisdiction to review, revise, modify, reverse, or affirm the final judgments and decrees of the District Court of the Canal Zone and to render sucli judgment as in the opinion of said appellate court should have been rendered by the trial court in all actions and proceedings in which the Constitution. or any statute, treaty, title, right, or privilege of the United States, is involved and a right thereunder denied, and in cases in which the value in controversy exceeds one thousand dollars, to be ascertained by the oath of either party, or by other competent evidence, and also in criminal cases wherein the offense charged is punishable as a felony. And such appellate jurisdiction. subject to the right of review by, or appeal to the Supreme Court of the United States, as in other cases authorized by law, may be exercised by said Circuit Court of Appeals in the same manner, under the same regulations, and by the same procedure as nearly as practicable as is done in reviewing the final judgments and decrees of the District Courts of the United States.”
The statute is clear that our jurisdiction is to be exercised in the same manner and under the same regulations and by the same procedure, as nearly as practicable, as is done in reviewing the final judgments and decrees of the District Courts of the United States. In the *440procedure of the Circuit Courts of Appeal in reviewing final judgments and decrees of the District Courts, the distinction between cases at law and cases in equity is fully recognized, and it is well settled that cases at law can only be reviewed on writs of error, and cases in equity on an appeal. As the present is a case at law, the proper mode to review the same is’ by writ of error.
[2] In civil cases at law, tried without a jury, when the finding of the court below is a general one, our jurisdiction to review extends only to errors arising in the course of the trial. If in the trial court there is a special finding of facts, or an agreed statement of facts, then-the court can inquire further as to whether or not the facts as found or agreed to support the judgment complained of. In this case, after rendering a general finding and judgment, the court made a specific finding of facts as requested, both of which findings fully support the judgment rendered.
[3] The plaintiff in error complains that the court erred in not filing findings of fact prior to rendering judgment, and also erred, in overruling the motion to file the same nunc pro tunc as of the day of the trial and prior to the rendition of judgment; but this, we think, if error at all, was error without injury.
[4] In the assignments of error there is no complaint as to any rulings of the court in the progress of the trial; but the burden of them all is the complaint that the court did not find the facts in the case as the plaintiff in error claimed the evidence required. Our only inquiry in regard to them can be as to whether the facts as found support the judgment rendered, and as to that we have no doubt.
The appeal in this case is dismissed, and on the writ of error the judgment of the trial court is affirmed.